




Exhibit 10-P-16




Terms and Conditions of Restricted Stock Unit Agreement
2008 Long-Term Incentive Plan (the "Plan")


Effective for Time-based Restricted Stock Units ("RSUs") granted on or after May
1, 2008.


1.
The rights of Grantees with respect to the RSUs shall remain forfeitable at all
times prior to the date on which such rights become vested, and the restrictions
with respect to the Restricted Stock Units lapse, in accordance with Articles 2,
3, or 4.



No shares of Ford Common Stock ("Stock") shall be issued to Grantee prior to the
date on which the RSUs vest, and the restrictions with respect to the RSUs
lapse, in accordance with Articles 2, 3, or 4. Neither this Article 1 nor any
action taken pursuant to or in accordance with this Article 1 shall be construed
to create a trust of any kind. After any RSUs vests pursuant to Articles 2, 3,
or 4, the Company shall promptly cause to be issued shares of Stock to an
account that will be set up in the Grantee's name with Smith Barney, Inc., or
such other administrator as the Company shall appoint, [unless such payment of
Stock is deferred in accordance with the terms and conditions of the Company's
non-qualified deferred compensation plan].


2.
Subject to the terms and conditions of any RSU Agreement, the Plan and the terms
and conditions set forth herein, the RSU Grant will vest according to the terms
specified in the Agreement.



3.
Except as provided in the following two paragraphs, if, prior to the date six
months from the date of the RSU Agreement, the Grantee's employment with the
Company shall be terminated by the Company, with or without cause, or by the
act, death, incapacity or retirement of the Grantee, the RSU Grant shall
terminate on the date of such termination of employment and all rights hereunder
and under the RSU Agreement shall cease.



Notwithstanding anything to the contrary set forth herein or in the Agreement,
if the Grantee's employment with the Company shall be terminated at any time by
reason of a sale or other disposition (including, without limitation, a transfer
to a Joint Venture (as hereinafter defined)) of the division, operation or
subsidiary in which the Grantee was employed or to which the Grantee was
assigned, the RSU Grant shall continue under the vesting schedule provided in
Article 2, provided the Grantee, at the date of such termination, had remained
in the employ of the Company for at least three months following the RSU Grant.


If the Grantee's employment with the Company shall be terminated at any time by
reason of discharge, release in the best interest of the Company, release under
mutually satisfactory conditions, termination under a voluntary or involuntary
Company separation program or career transition program, voluntary quit, or
retirement without the approval of the Company, prior to the vesting of all or
any portion of the RSU Grant, the Grantee shall forfeit the unvested portion of
such RSU Grant.


4.
Anything herein or in the RSU Agreement to the contrary notwithstanding, the
vesting of any unvested RSUs shall continue only if the Grantee satisfies each
of the following conditions: (i) makes himself or herself available, upon
request, at reasonable times and upon a reasonable basis, to consult with,
supply information to, and otherwise cooperate with the Company or any
subsidiary thereof with respect to any matter that shall have been handled by
him or her or under his or her supervision while he or she was in the employ of
the company or of any subsidiary thereof, and (ii) he or she refrains from
engaging in any activity that is directly or indirectly in competition with any
activity of the Company or any subsidiary thereof.



In the event of the Grantee's nonfulfillment of either condition set forth in
the immediately preceding paragraph, the Grantee will forfeit any unvested of
the RSUs; provided, however, that the nonfulfillment of such condition may at
any time (whether before, at the time of, or subsequent to termination of his or
her employment) be waived in the following manner:



--------------------------------------------------------------------------------






Exhibit 10-P-16 (Continued)


A.
if the Grantee at any time shall have been subject to the reporting requirements
of Section 16(a) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") or the liability provisions of Section 16(b) of the Exchange Act
(any such Grantee being hereinafter called a "Section 16 Person"), such waiver
may be granted by the Committee upon its determination that in its sole judgment
there shall not have been and will not be any substantial adverse effect upon
the Company or any subsidiary thereof by reason of the nonfulfillment of such
condition; and

B.
if the Grantee shall not at any time have been a Section 16 Person, such waiver
may be granted by the Committee (or any committee appointed by it for the
purpose) upon its determination that in its sole judgment there shall not have
been and will not be any such substantial adverse effect.



Anything contained herein or in the RSU Agreement to the contrary
notwithstanding, the vesting of RSUs following termination of the Grantee's
employment with the Company shall cease on and as of the date on which it has
been determined by the Committee that the Grantee at any time (whether before or
subsequent to termination of the Grantee's employment) acted in a manner
inimical to the best interests of the Company. Conduct which constitutes
engaging in an activity that is directly or indirectly in competition with any
activity of the company or any subsidiary thereof shall be governed by the two
immediately preceding paragraphs of this Article and shall not be subject to any
determination under this paragraph.


5.
As a condition of the granting of the RSU Grant, the Grantee and the Grantee's
successors and assignees agree that any dispute or disagreement which shall
arise under or as a result of the Agreement or these terms and conditions shall
be determined by the Committee in its sole discretion and judgment and that any
such determination and any interpretation by the Committee of the Agreement or
of these terms and conditions shall be final and shall be binding and conclusive
for all purposes.



6.
Unless the Committee determines otherwise, unvested RSUs shall not be
transferable by the Grantee otherwise than by will or the laws of descent and
distribution, and, during the Grantee's lifetime, unvested RSUs may only vest in
the Grantee or the Grantee's guardian or legal representative. Once transferred
by will or by the laws of descent and distribution, any unvested RSU shall not
be further transferable. Any permitted transferee of an unvested RSU shall take
the same subject to the terms and conditions set forth herein. No such transfer
of any unvested RSU shall be effective to bind the Company unless the Company
shall have been furnished with written notice thereof and a copy of the will
and/or such other evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferees of the terms and
conditions set forth herein. No assignment or transfer of an unvested RSU, or of
the rights represented thereby, other than as provided in this Article, shall
vest in the purported assignee or transferee any interest or right therein
whatsoever.



Notwithstanding anything to the contrary set forth herein, the Grantee may file
with the Company or its designee a written designation of beneficiary or
beneficiaries (subject to such limitations as to the classes and number of
beneficiaries and contingent beneficiaries and such other limitations as the
Committee from time to time may prescribe) to hold, in the event of the
Grantee's death, an unvested RSU subject to the terms and conditions set forth
herein and to receipt by the Company of such evidence as the Committee may deem
necessary to establish the acceptance by the beneficiary or beneficiaries of the
terms and conditions set forth herein. The Grantee shall be deemed to have
designated as beneficiary or beneficiaries the person or persons who receive the
Grantee's life insurance proceeds under the basic Company Life Insurance Plan
unless the Grantee shall have assigned such life insurance or shall have filed
with the Company a written designation of a different beneficiary or
beneficiaries. The Grantee may from time to time revoke or change any such
designation of beneficiary and any designation of beneficiary by the Grantee
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee shall be in doubt as to the entitlement
of any such beneficiary to hold an unvested RSU, the Committee may determine to
recognize only the legal representative of the Grantee, in which case the
Company, the Committee and the members thereof shall not be under any further
liability to anyone.



--------------------------------------------------------------------------------






Exhibit 10-P-16 (Continued)


7.
The Grantee, a beneficiary designated pursuant to Article 6 hereof, or a
transferee of the unvested RSU shall have no rights as a stockholder with
respect to any share covered by an unvested RSU until such person have become
the holder of record of such share, and, except as provided in Article 9 hereof,
no adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash or securities or other property) or distributions or other rights in
respect of such share for which the record date is prior to the date upon which
such person shall become the holder of record thereof.



8.
The existence of the RSU shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceedings whether of a similar
character or otherwise.



9.
The shares covered by an RSU are shares of Stock as presently constituted, but
if, and whenever, prior to the delivery by the Company of all of the shares of
Stock and/or cash deliverable upon the vesting of an RSU, the Company shall
effect the payment of a stock dividend on Stock payable in shares of Stock, a
subdivision or combination of the shares of Stock, or a reclassification of
Stock, the number and price of shares under the RSU shall be appropriately
adjusted. Such adjustment shall be made by the Committee, whose determination as
to what adjustment shall be made, and the extent thereof, shall be final and
shall be binding and conclusive for all purposes. Any such adjustment may
provide for the elimination of any fractional share which might otherwise become
subject to the RSU.



10.
Except as hereinbefore expressly provided, (a) the issue by the Company of
shares of Stock of any class, or securities convertible into shares of Stock of
any class, for cash or property or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefore, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, or (b) the payment of a stock dividend on any other class
of the Company's stock, or (c) any subdivision or combination of the shares of
any other class of the Company's stock, or (d) any reclassification of any other
class of the Company's stock, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Stock
subject to the RSU.



11.
After any merger of one or more corporations into the Company, or after any
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, the Grantee shall, at no additional cost, be
entitled upon any vesting of a RSU, to receive (subject to any required action
by stockholders), in lieu of the number of shares as to which the RSU shall then
be so vested, the number and class of shares of stock or other securities to
which the Grantee would have been entitled pursuant to the terms of the
agreement of merger or consolidation if at the time of such merger or
consolidation the Grantee had been a holder of record of a number of shares of
Stock equal to the number of shares as to which such RSU shall then be so
vested. Comparable rights shall accrue to the Grantee in the event of successive
mergers or consolidations of the character described above. Anything contained
herein or in the Agreement to the contrary notwithstanding, upon the dissolution
or liquidation of the Company, or upon any merger or consolidation in which the
Company is not the surviving corporation, the unvested RSU shall terminate; but
if a period of six months from the date of the Agreement shall have expired,
immediately prior to such dissolution, liquidation, merger or consolidation, the
RSU shall convert to shares of Stock, without regard to the installment
provisions of Article 2 hereof but subject to any other limitation contained
herein or in the Agreement on the vesting of the RSU in effect on the date of
conversion. In the event of any other event affecting Stock, an appropriate
adjustment shall be made in the number and price of shares remaining under, and
other terms and provisions of, the RSU. The foregoing adjustments and the manner
of application of the foregoing provisions shall be determined by the Committee
in its sole discretion, and such determination shall be final and shall be
binding and conclusive for all purposes. Any such adjustment may provide for the
elimination of any fractional share which might otherwise become subject to the
RSU.




--------------------------------------------------------------------------------






Exhibit 10-P-16 (Continued)


12.
Grantee acknowledges and agrees that, in order for the Company to perform its
requirements under the Plan, and to calculate any tax liability that Grantee may
have relating to the RSU Grant, the Company may process, for an indefinite
period of time personal data about Grantee. Such data includes, but is not
limited to, the information provided in the grant materials and any changes
thereto, and other appropriate personal data about Grantee, including
information about Grantee's participation in the Plan, grants under the Plan,
and Grantee's individual tax rate, income, and/or other information used in
determining Grantee's applicable tax rate from time to time. Grantee also hereby
gives for an indefinite period of time explicit consent to the Company to
collect, use, store and transfer any such personal data for use in the United
Stats of America or any other required location. The legal persons for whom the
personal data is intended include the Company and any of its subsidiaries, the
outside Plan or program administrator(s) as selected by the Company form time to
time, the Company's independent registered public accounting firm, and any other
person that the Company may deem appropriate in its administration of the Plan.
Grantee agrees that she or she has been informed that the provision of personal
data is voluntary. Grantee understands that the transfer of the information
outlined here is important to the administration of the Plan. Grantee's consent
is given freely and is valid as long as it is needed for the administration of
the Plan or to comply with applicable legal requirements. Grantee's failure to
consent to the Company's collection, use, storage and transfer of such personal
data may limit Grantee's right to participate in the Plan. For purposes of this
paragraph, the term "Company" shall be deemed to include Ford Motor Company, my
employer, and any other affiliate of Ford Motor Company involved in the
administration of the Plan.



13.
Grantee acknowledges that the Company is entitled to terminate the Plan
unilaterally, and Grantee hereby waives any right to receive Plan benefits in
the event that the Plan is terminated or Grantee's right to receive shares of
Stock from any unvested RSUs otherwise terminates under the terms of the
Agreement. Grantee further acknowledges that the Company's grant of the RSUs to
the Grantee is not an element of the Grantee's compensation and that the RSU is
awarded in the Company's discretion. The value of the RSU Grant shall not be
included as compensation, earnings, salaries, or other similar terms used when
calculating the Grantee's benefits under any employee benefit plan sponsored by
the Company except as such plan otherwise expressly provides. Grantee further
acknowledges that receipt of the RSU does not entitle Grantee to any further
grants of RSUs in the future, and that the Company does not guarantee that
benefits under the Plan will have a particular value or be granted to Grantee in
the future.



14.
Notwithstanding any of the other provisions of the Agreement or these terms and
conditions, the Company will not be obligated to issue any shares or deliver any
cash pursuant to the Agreement if issuance of such shares or delivery of such
cash would constitute a violation by the Grantee or by the Company of any
provisions of any law or regulation of any governmental authority. Any
determination of the Committee in this connection shall be final and shall be
binding and conclusive for all purposes. The Company shall in no event be
obligated to take any affirmative action in order to cause the issuance of
shares or delivery of cash pursuant to the vesting of any RSU to comply with any
law or any regulation of any governmental authority.



15.
Every notice relating to the Agreement shall be in writing and shall be given by
registered mail with return receipt requested. All notices to the Company shall
be addressed to:



Smith Barney, Inc.
Ford Service Center
1001 Page Mill Road
Bldg. 4, Suite 101
Palo Alto, CA 94304, USA


Phone No.:
1-877-664-FORD (3673) (U.S.)
1-212-615-7009 (Non-U.S.)
Fax No.: 1-650-494-2561



--------------------------------------------------------------------------------






Exhibit 10-P-16 (Continued)


All notices by the Company to the Grantee shall be addressed to the current
address of the Grantee as shown on the records of the Company. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to the Grantee at his or her last
designated address shall be effective to bind any other person who shall acquire
rights under the Agreement.


16.
Whenever the term Grantee is used in any provision of the Agreement or these
terms and conditions under circumstances such that the provision should
logically apply to any other person or persons designated as a beneficiary
pursuant to the provisions of Article 6 hereof, or to whom the RSU, in
accordance with the provisions of Article 7 hereof, may be transferred, the term
Grantee shall be deemed to include such person or persons.



17.
The Agreement has been made in and it and these terms and conditions shall be
construed in accordance with the laws of the State of Michigan.


